DETAILED ACTION
Claim Objections
Claims 1-13 objected to because of the following informalities:  Each claim must begin with a capital and end with a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, a building, in particular a residential building, for instance a house or a garage, renders the claim indefinite.  
Claims 2-12 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaig, U.S. Patent Application Publication 2015/0010343.
Regarding claim 1, Flaig discloses a profile bar assembly in particular a dwelling or a garage (1), whose main elements are made of a plastic material, including: - A set of extruded, hollow profile main beams (1), of an elongated rectilinear shape, of a uniform rectangular cross-section and of adequate length; - These main beams (1) being adapted to be assembled end-to-end to form a rectangular open structure in the shape of a 3-dimensional rectangular frame; - A plurality of intermediate secondary beams (horizontal 1), which are adapted to be assembled between parallel and opposite main beams (1) of a rectangular frame, - A plurality of flat facade elements (paragraph 30) insertable against each other between two adjacent parallel beams, each facade element) intended to be hooked with adjacent parallel beams (1,horizontal 1), Characterized in that - Each rectangular cross-section main beam (1) includes, on the four sides thereof, a projection (see Fig. 1) parallel to a side and spaced from a portion of the side disposed towards the central portion thereof, leaving towards each corner of the main beam, an opening (15) to receive a folded edge of a flat facade element, - Each secondary beam includes at least, on two opposite faces, one projection (15) leaving an opening to receive a folded edge of a flat facade element, And in that - the main beams (1) are assembled by means of corner parts (25) disposed between the adjacent ends of the main beams in order to be able to combine construction modules next to each other and/or above each other in six directions.  The phrases “being adapted to be assembled,” “insertable against each other,” “intended to be hooked,” “to receive a folded edge,” and 
Regarding claim 2, Flaig discloses a profile bar assembly wherein the parallel projections on each side of the rectangular section of each main beam extend beyond the adjacent side of the rectangular section (see Fig. 7, generally).  
Regarding claim 4, Flaig discloses a profile bar assembly wherein the secondary beams include a central hollow core, preferably square, and projections extending on either side of this hollow core, to define on each side, at least one opening for receiving the folded edge of a flat facade element (see Fig. 1, generally).  
Regarding claim 6, Flaig discloses a profile bar assembly wherein the flat facade elements include, in their flat plates, removable areas to create openings (paragraph 30).  
Regarding claim 7, Flaig discloses a profile bar assembly wherein the flat facade elements (3) include two flat plates spaced from each other to form a formwork.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaig, U.S. Patent Application Publication 2015/0010343.
Regarding claim 5, Flaig discloses a profile bar wherein each rectangular open structure in the shape of a 3-dimensional rectangular frame, constitutes a construction module which can be assembled with another module (Fig. 1, generally), but does not disclose each module measuring between 2.5m and 4.5 m in side length and in width and between 2.5m and 3.5m in height.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a module of the given height since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 8, Flaig discloses profile bar assembly but does not specifically disclose wherein the construction system is made from optionally- recycled plastic materials.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a recycled plastic material to be environmentally sound, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Allowable Subject Matter
Claims 9-12 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to choose a manufacturing method as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326.  The examiner can normally be reached on M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633